IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-45,865-05


EX PARTE DARRELL WAYNE PHILLIPS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. 0557784D IN THE 213TH DISTRICT COURT

FROM TARRANT COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of involuntary
manslaughter and sentenced to sixty-seven years' imprisonment.  The Second Court of Appeals
affirmed his conviction.  Phillips v. State, No. 02-95-00136-CR (Tex. App.-Fort Worth Sept. 26,
1996, no pet.).
	In his -01 application, Applicant claimed that trial and appellate counsel were ineffective, the
State failed to disclose impeachment evidence, and the trial court lacked jurisdiction.  We denied that
application and later dismissed the -02, -03, and -04 applications under Article 11.07, § 4 of the
Code of Criminal Procedure.  Applicant now claims that he is actually innocent, his due process
rights were violated when the trial court denied his motion for DNA testing, there was a conflict of
interest, the prosecution was vindictive, and his conviction and sentence are void.  We find that
although the factual basis of Applicant's due process and conflict of interest claims was not
previously available for purposes of § 4, his claims are without merit.  Accordingly, they are denied. 
His remaining claims do not meet the requirements in § 4 and are dismissed.  This application is,
accordingly, denied in part and dismissed in part. 

Filed: June 13, 2012
Do not publish